Citation Nr: 0024707	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, pursuant to 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Jill Beck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 1999, the Board remanded 
this case in order to satisfy due process concerns.  In July 
2000, a personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Member of the 
Board, sitting in Washington, D.C.


REMAND

In its December 1996 rating decision, the RO identified 
hypertension, gastroesophageal reflux disease, and status 
post revision of forehead scars as disorders to be considered 
in determining whether the veteran was entitled to a pension.  
Status post fracture of the cervical spine, status post open 
reduction and internal fixation of a right hip fracture, and 
status post open reduction and internal fixation of a right 
humerus fracture were noted, but were found to be the result 
of willful misconduct and were accordingly not considered in 
determining the veteran's entitlement to a pension.  An 
administrative decision issued by the RO in July 1997 notes 
findings that the veteran's broken neck, right hip fracture, 
and right humerus fracture were incurred as a result of a 
January 1984 motor vehicle accident in which the veteran was 
driving while intoxicated.

The medical record, however, does not show that the veteran's 
current back, right hip and right elbow problems have been 
attributed, either totally or in part, to that January 1984 
accident.  The Board is unwilling to assume that all such 
problems are, in fact, residuals of that accident.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition, he 
indicated at his July 2000 personal hearing that disorders 
not 

considered by the RO in December 1996, to include paranoid 
schizophrenia, asthma, cardiac dysrhythmia, degenerative 
disease of the cervical spine, and left side pain, are also 
present.  The severity of these disorders, and any other 
disorders that may be manifested and which have not been 
considered by the RO, should be ascertained, and thereafter 
considered by the RO with regard to the veteran's claim, 
prior to any further action by the Board.  The Board 
accordingly finds that the reports of contemporaneous VA 
medical and psychiatric examinations would be helpful.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
Birmingham, Alabama, VA Medical Center 
furnish legible copies of all medical 
records compiled since March 1997 that 
pertain to treatment accorded the 
veteran.

2.  Following receipt of any and all such 
records, the RO should accord the veteran 
comprehensive VA medical and psychiatric 
examinations, in order to identify, and 
determine the severity of, all medical 
disabilities that he currently manifests.  
All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
comprehensive and legible manner on the 
examination reports.  The examining 
physicians should not only discuss the 
severity of each disability shown, but 
should specifically indicate whether or 
not any or all of these disabilities are 
the product or residual of the veteran's 
January 1984 motor vehicle accident.  The 
veteran's claims folder and a copy of 
this Remand are to be furnished to the 
examiners, for their review and referral, 
prior to their examinations.



3.  Upon completion of the above actions, 
the RO should review the veteran's 
claims, and determine whether a permanent 
and total disability pension, to include 
entitlement under 38 C.F.R. 
§ 3.321(b)(2), can now be granted.  In 
undertaking this review, the RO should 
identify any and all disorders that are 
currently manifested and which have been 
deemed on medical examination to be 
related to the veteran's January 1984 
motor vehicle accident (and thus, in 
accordance with the July 1997 
administrative decision, the product of 
his willful misconduct).

4.  If the decision remains in any manner 
adverse to the veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case, and 
with an appropriate period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a scheduled VA examination without demonstrated good 
cause can result in adverse action with regard to his case, 
to include the denial thereof.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 

must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the ultimate disposition of 
this case should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




